Citation Nr: 1102376	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  
He died on November [redacted], 2003.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  


REMAND

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity 
compensation (DIC) is paid to a surviving spouse of a qualifying 
veteran who died from a service-connected disability.  See 38 
U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 
(1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2010).  The disability is the principal cause of death if it was 
"the immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  It is a contributory 
cause if it "contributed substantially or materially" to the 
cause of death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a nexus between the claimed in-service disease or injury 
and the present disability.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In determining whether a veteran's death was service 
connected, the first element is always satisfied in that the 
current disability is the condition that resulted in the 
veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 
(Fed.Cir.1999).

The Veteran died in November 2003.  His cause of death was listed 
on his certificate of death as multi-organ failure and acute 
myelogenous leukemia (AML).  At the time of the Veteran's death, 
service connection was in effect for hyperthyroidism with 
recurrent major depression.  In December 2003, the appellant 
filed a claim for DIC.  In support of her claim, the appellant 
asserted her belief that the Veteran's AML was the result of his 
exposure to chemical, biological, and radiological warfare agents 
while he was stationed at Dugway Proving Ground, Utah, from 1951 
to 1953.

The Veteran's DD-214 notes service from March 1951 to March 1953 
and lists his most significant duty station as Dugway Proving 
Ground, Utah.  Via an electronic request in February 2005, the RO 
sought to confirm the Veteran's radiation risk.  The National 
Personnel Records Center (NPRC) responded to the RO's request in 
March 2005, stating that the Veteran's records were destroyed in 
a fire at the NPRC and could not be reconstructed.  In May 2005, 
the RO requested from the U.S. Army Aviation and Missile Command 
any information regarding the Veteran's radiation exposure.  A 
response was received from the U.S. Army Radiation Standards and 
Dosimetry Laboratory that same month stating that no records for 
the Veteran were found.  However, the response specifically 
indicated that records at that facility date back only to the 
middle of 1954.

In July 2005, the RO requested from the National Technical 
Information Service (NTIS) and from the Defense Technical 
Information Center (DTIC) any available information related to 
the Veteran concerning possible in-service exposure to radiation 
and/or chemical or biological agents.  The RO noted that the 
Veteran's service records had been destroyed and indicated that 
he had been assigned to Dugway Proving Ground between March 1951 
and March 1953.  The NTIS responded that same month stating that 
in order to do a search for the requested information, the agency 
would need further information, such as titles, authors, report 
date, and corporate source.  The RO received a negative response 
from the DTIC in November 2005.  The DTIC stated that it did not 
maintain service or medical records for any current or former 
military or civilian service members.  

In August 2010, the appellant testified at a Travel Board 
hearing.  She asserted her belief that the Veteran was exposed to 
toxic agents transported in the air by the wind.  In support of 
her statement, she submitted a newspaper article that noted the 
release of 388.5 curies (units of radioactivity) into the air in 
May 1952.  She also read into the record a statement from a 
fellow serviceman who indicated that he had worked with the 
Veteran at Dugway Proving Ground.  The fellow serviceman stated 
that he and the Veteran were charged with collecting caged 
pigeons that had been exposed to nerve gas.  He reported finding 
dead pigeons that they transported back to the laboratory.  He 
stated that they wore full rubber suits, rubber boots and gloves, 
parkas, and gas masks and reported that they "did everything in 
a safe way."  (This statement was submitted at the hearing and 
is now part of the record.)  The appellant also read a statement 
from a fellow serviceman who purportedly performed mustard gas 
garment testing with the Veteran.  The fellow serviceman stated 
that they would crawl over a six to eight foot mat with mustard 
gas, wearing no gas mask and normal clothing.  (It does not 
appear that this statement has been made part of the record.  On 
remand, the appellant should submit a copy of this statement.)  
The appellant also referred to statements by several other fellow 
servicemen who all reported on the types of testing done at 
Dugway Proving Ground during the relevant time period.  

Because of the nature of the appellant's claim, whether or not 
the Veteran was exposed to toxic agents in service is an 
important factor in determining whether service connection is 
warranted for the cause of his death.  The above-mentioned DD-214 
indicates that the Veteran had service from March 1951 to March 
1953 and was stationed at Dugway Proving Ground during that time 
period.  (The exact dates of the Veteran's service at Dugway 
Proving Ground are, however, unclear.)  The appellant has 
submitted numerous articles detailing the types of radiological, 
chemical, and biological testing that was conducted at Dugway in 
the 1950s.  She also submitted copies of records that set forth 
the names and report numbers for a variety of tests conducted at 
Dugway during the relevant time period.  Although these reports 
do not confirm the Veteran's exposure to toxic agents in service, 
they do appear to confirm that radiological, chemical, and 
biological testing was conducted during the relevant time period.  
Indeed, in an April 2006 statement of the case, the RO conceded 
that the Veteran "was stationed at an area where radiological, 
biological, and chemical warfare tests were conducted," but 
found that there was no evidence showing that the Veteran had 
actual exposure to such agents, nor evidence linking the 
Veteran's AML to any such exposure.  

Thus, although the exact nature of the testing is unclear from 
the documents submitted by the appellant, it does appear that 
further information regarding the specifics of any testing done 
at Dugway Proving Ground from March 1951 to March 1953 may be 
available.  As the appellant has pointed out, the documents 
indicate that distribution of the test reports is limited to 
government agencies only.  Moreover, the appellant has submitted 
statements from fellow servicemen who reported on the types of 
testing in which the Veteran was involved.  

Given the information of record, the Board finds that the matter 
must be remanded to the agency of original jurisdiction (AOJ) so 
that further inquiries can be made as to the likelihood that the 
Veteran was exposed to toxic agents in service.  On remand, the 
AOJ should attempt to obtain any available information regarding 
the radiological, chemical, and biological testing that was 
conducted during the Veteran's period of service at Dugway 
Proving Grounds.  In particular, the AOJ should contact Dugway 
Proving Ground itself.  The AOJ should also make another inquiry 
with the DTIC, specifying that it is not requesting service 
medical or personnel records, but rather, is seeking information 
on the radiological, chemical, and biological testing that was 
conducted at Dugway Proving Ground during the relevant time 
period.  

The Board notes that a medical nexus opinion regarding the 
determinative issue of causation has not been obtained.  VA's 
duty to assist a DIC claimant includes obtaining a medical 
opinion whenever such an opinion is "necessary to substantiate 
the claimant's claim."  38 U.S.C. § 5103A(a) (West 2002); see 
Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir.2008) (Section 
5103A(a), and not (d), applies to DIC claims, and requires that 
VA need only obtain a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit.").  In Wood v. Peake, the United States Court of 
Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) 
"only excuses the VA from making reasonable efforts to provide 
[a medical opinion], if requested, when 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'"  520 F.3d at 1348 (citing 38 
U.S.C.A. § 5103A(a)(2)).  

Accordingly, after the above-requested development has been 
completed, the AOJ should obtain a medical opinion by an 
epidemiologist to determine whether it is at least as likely as 
not that the Veteran's AML was related to any in-service exposure 
to radiation and/or chemical or biological agents.  The claims 
folder must be made available to, and reviewed by, the VA 
reviewer.  The VA reviewer must consider the other evidence of 
record; specially, the reviewer should consider statements from 
the Veteran's fellow service members, a statement from Dr. J.O., 
dated in May 2004, who opined that the Veteran's Common Variable 
Immunodeficiency (CVID) and symptoms suffered in 1987 were more 
likely due to toxic exposure at Dugway Proving Ground rather than 
related to his Epstein-Barr virus infection, and a July 2010 
statement from the Veteran's VA physician, who opined that "it 
is more likely than not that [the Veteran's] exposure to 
radiation and toxins during his military career caused him to 
develop the acute leukemia that ultimately took his life."

Further, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp 2010)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2010), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  They also require VA to notify the claimant and the 
claimant's representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  


In the context of a claim for DIC benefits, VCAA notice must also 
include: (1) a statement of the conditions, if any, for which the 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

Review of the record discloses that the appellant was not 
provided with VCAA notice as required by Hupp, supra.  
Specifically, the appellant was informed only that to support her 
claim for DIC benefits, the evidence must show that the Veteran 
either died while on active duty, or died from a service-
connected injury or disease.  This notice did not contain any of 
elements required by Hupp, supra.  The Board will therefore also 
remand this appeal in order to ensure that the appellant receives 
the due process to which she is entitled in connection with her 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the appellant a 
new VCAA notice letter.  The letter should 
specifically notify her of the information 
and evidence necessary to substantiate her 
claim for service connection for the cause 
of the Veteran's death and entitlement to 
DIC benefits, as outlined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The 
appellant should be given an opportunity to 
respond to the notice, and any additional 
information or evidence received should be 
associated with the claims file.

The appellant should ensure that all 
statements, articles, and documents 
referred to during her August 2010 Board 
hearing have been associated with the 
record.  Specifically, the appellant should 
be asked to submit the statement read 
during her hearing concerning the Veteran's 
participation in mustard gas testing.

2.  The AOJ should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who treated the Veteran for his 
acute myelogenous leukemia (AML) prior to 
his death.  The AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant that 
have not been previously secured and 
associate them with the claims folder.

3.  The AOJ should contact the Defense 
Technical Information Center (DTIC) in an 
attempt to verify the Veteran's alleged 
involvement in radiological, chemical, 
and/or biological testing from 1951 to 1953 
at Dugway Proving Ground.  The AOJ should 
provide the DTIC with a description of the 
type of testing that the Veteran was 
alleged to have been involved in, as 
indicated by the lay evidence of record.  
The AOJ should inquire as to the specific 
agents that the Veteran may have been 
exposed to during his time at Dugway.

All attempts to obtain this data, and any 
responses received, should be documented in 
the claims folder.

4.  The AOJ should contact Dugway Proving 
Ground, Dugway, Utah in an attempt to 
verify the Veteran's alleged involvement 
in radiological, chemical, and/or 
biological testing from 1951 to 1953 at 
Dugway Proving Ground.  The AOJ should 
provide a descriptive statement of the 
alleged testing, as set forth in the lay 
statements of record, and inquire as to 
the likelihood that such testing would 
have resulted in actual exposure to 
radiation and/or chemical or biological 
agents.  The AOJ should inquire as to the 
specific agents that the Veteran may have 
been exposed to in service.

The AOJ should seek to determine whether 
descriptive test reports concerning any 
radiological, chemical, and/or biological 
testing done from March 1951 to March 1953 
would aid in substantiating the 
appellant's claim.  The AOJ should attempt 
to obtain any such relevant test reports 
from the appropriate source.  

All attempts to obtain this data, and any 
responses received, should be documented in 
the claims folder.

5.  After completing this development, the 
AOJ should obtain an opinion by an 
epidemiologist or physician with experience 
in determining the cause(s) of AML.  The 
claims folder, and a copy of this remand, 
must be provided to and reviewed by the 
medical reviewer prior to his/her providing 
an opinion.  

The reviewer should be asked to opine on 
the likely etiology of the Veteran's AML; 
specifically, on whether it is at least as 
likely as not that the Veteran's AML was 
the result of any possible exposure to 
radiation and/or chemical or biological 
warfare agents during military service.  A 
complete rationale for the opinion 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, should be set 
forth.

6.  The AOJ must ensure that all medical 
opinion reports comply with this remand and 
the questions presented in the request.  If 
any report is insufficient, it must be 
returned to the medical reviewer for 
necessary corrective action, as 
appropriate.

7.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until she is notified.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

